Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 8, 2013

                                      No. 04-13-00022-CV

                                      Reynaldo FLORES,
                                          Appellant

                                                v.

                                         Mayra RUBIO,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03151
                          Honorable Gloria Saldaña, Judge Presiding

                                            ORDER

       In accordance with this court’s opinion of this date, Appellant’s motion for leave to file a
late notice of appeal is DENIED, and this appeal is DISMISSED FOR WANT OF
JURISDICTION. Costs of this appeal are taxed against Appellant Reynaldo Flores.

       It is so ORDERED on May 8, 2013.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2013.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk